******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
SKAKEL v. COMMISSIONER OF CORRECTION—CONCURRENCE AND
                          DISSENT

   ROBINSON, J., concurring in part and dissenting in
part. I agree with the majority’s conclusion, in part
II B of its opinion, that the habeas court improperly
concluded that Michael Sherman, the attorney who rep-
resented the petitioner, Michael Skakel, at his criminal
trial, rendered ineffective assistance of counsel by fail-
ing to raise a third-party culpability defense against
Thomas Skakel. I also agree, however, with Justice
Palmer’s conclusion in part I of his comprehensive and
thoughtful dissenting opinion that the habeas court
properly concluded that Sherman rendered ineffective
assistance of counsel by failing to locate and investigate
the possible testimony of Denis Ossorio, the ‘‘beau’’ of
the petitioner’s cousin, Georgeann Dowdle. Because I
agree with Justice Palmer’s conclusion that this critical
failure by counsel constituted the ineffective assistance
of counsel that entitled the petitioner to a new trial
under Strickland v. Washington, 466 U.S. 668, 687, 104
S. Ct. 2052, 80 L. Ed. 2d 674 (1984), I respectfully dissent.
   First, as to the third-party culpability issue, I think
that it was a reasonable, strategic decision for Sherman
to make Kenneth Littleton the subject of this defense,
rather than Thomas Skakel. Under Strickland, great
deference must be given to trial counsel’s strategic deci-
sions. Id., 689. ‘‘Under both the federal constitution and
the state constitution, however, the right to counsel is
the right to counsel’s effective assistance, and not the
right to perfect representation . . . .’’ Washington v.
Meachum, 238 Conn. 692, 732, 680 A.2d 262 (1996).
Under the well established ‘‘objective standard of rea-
sonableness’’ set forth in Strickland v. Washington,
supra, 466 U.S. 688, a reasonable attorney might have
chosen to present a third-party culpability defense
implicating Littleton, rather than Thomas Skakel,
despite the rather scarce evidence against Littleton.
As the majority observes, Sherman fully explained his
thinking and reasoning as to why he pursued Littleton
rather than Thomas Skakel, including his belief that
the evidence against Thomas Skakel posed risks to the
petitioner. Although I believe that the evidence implicat-
ing Thomas Skakel is much greater than the evidence
implicating Littleton, I note that the trial court thought
there was enough evidence implicating Littleton to
allow for Sherman to raise the third-party culpability
defense. Given the great deference afforded to trial
counsel’s strategic decisions, it does not appear that
Sherman’s decision to implicate Littleton rather than
Thomas Skakel was objectively unreasonable and, as
such, did not amount to ineffective assistance of coun-
sel under Strickland.
  My agreement with the majority does not, however,
extend to the alibi witness issue. I agree with Justice
Palmer’s assessment of the question of whether it was
objectively reasonable for Sherman not to speak with
Ossorio, a disinterested witness, in order to determine
whether he recalled events from the night of the murder
or might have information helpful to the petitioner’s
alibi. This requires us to ‘‘directly assess’’ Sherman’s
‘‘decision not to investigate’’ further ‘‘for reasonable-
ness in all the circumstances, applying a heavy measure
of deference to counsel’s judgments.’’ Id., 691. Even
affording Sherman’s decision making the appropriate
deference, I cannot think of a single reasonable, strate-
gic reason why Sherman would not at least attempt to
track down Ossorio to see what, if anything, he remem-
bered from the night of the murder, especially in light
of the fact that the petitioner’s main defense was that
he had an alibi for the likely time of death of the victim,
Martha Moxley. This is particularly so given Sherman’s
own view that having an alibi witness not related to
the petitioner would have significantly strengthened
that defense.
   At the habeas trial, Sherman admitted that he had
been aware of Dowdle’s ‘‘beau,’’ but chose not even to
attempt to contact Ossorio because he did not believe
that Ossorio would recall the events from more than
twenty years prior, and that, because Dowdle testified
that she remained in a separate part of the home on
the night in question and did not see whether the peti-
tioner was there, similarly, Ossorio must also have
remained in a separate part of the home. I believe that,
rather than rely on these speculative assumptions, Sher-
man should have made further inquiry into Ossorio, a
potential disinterested alibi witness who would have
been critical for the defense. In my view, the circum-
stances quite clearly demonstrate that Sherman’s per-
formance did not meet Strickland’s objective standard
of reasonableness, thus amounting to ineffective assis-
tance of counsel. I fully agree with Justice Palmer that
this omission was prejudicial under Strickland because
‘‘there is a reasonable probability’’ that, had Sherman
adequately investigated Ossorio and presented his testi-
mony at the criminal trial, ‘‘the fact finder would have
had a reasonable doubt respecting guilt.’’ Strickland v.
Washington, supra, 466 U.S. 695.
  Because I would affirm the judgment of the habeas
court ordering a new trial for the petitioner, I respect-
fully concur in part and dissent in part.